DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 18, and 20 are objected to because of the following informalities:
In claim 1, line 10; “a photoacoustic wave from the photoacoustic wave generator” should be changed to “the photoacoustic wave from the photoacoustic wave generator” because it is clear from the specification that it is referring to the same photoacoustic wave.
In claim 18, line 2; “an ultrasonic beam” should be changed to “the ultrasonic beam” because it is clear from the specification that it is referring to the same ultrasonic beam.
In claim 20, line 18; “a tomographic image” should be changed to “the tomographic image” because it is clear from the specification that it is referring to the same tomographic image.
In claim 20, line 18; “an image of the distal end portion” should be changed to “the image of the distal end portion” because it is clear from the specification that it is referring to the same image of the distal end portion.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/918,662 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/918,662 anticipate the claims of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, claim 1 of the instant application and claim 1 of 16/918,662 claim the same subject matter except that claim 1 of 16/918,662 requires additional limitations. Claim 1 of the instant application does not claim limitations absent in claim 1 of 16/918,662. Accordingly, claim 1 of 16/918,662 anticipates claim 1 of the instant application.
Regarding claim 16, claim 16 of the instant application and claim 16 of 16/918,662 claim the same subject matter except for the differences outlined above.
Regarding claim 17, claim 17 of the instant application and claim 16 of 16/918,662 claim the same subject matter except for the differences outlined above.
Regarding claim 18, claim 18 of the instant application and claim 19 of 16/918,662 claim the same subject matter except for the differences outlined above.
Regarding claim 19, claim 19 of the instant application and claim 20 of 16/918,662 claim the same subject matter except for the differences outlined above.
Regarding claim 20, claim 20 of the instant application and claim 21 of 16/918,662 claim the same subject matter except that claim 21 of 16/918,662 requires additional limitations. Claim 20 of the instant application does not claim limitations absent in claim 21 of 16/918,662. Accordingly, claim 21 of 16/918,662 anticipates claim 20 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakoshi (US20160135689).
Regarding claim 1, Murakoshi discloses in Figures 1-2, 5, and 8 an acoustic wave device (photoacoustic image-generating apparatus 10) (Murakoshi, Para 39; “A photoacoustic image-generating apparatus (photoacoustic image diagnostic apparatus) 10 includes a probe (ultrasonic probe) 11, an ultrasonic unit 12, and a laser unit 13. In the embodiment of the invention”) comprising:
an array transducer (ultrasonic probe 11) that irradiates an inside of a subject with an ultrasonic beam or laser beam (Murakoshi, Para 47; “The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) from the subject with respect to the transmitted ultrasonic wave, in addition to detection of the photoacoustic wave”);
an insertion object (puncture needle 15) that is capable of being inserted into the subject (Murakoshi, Para 41; “In this embodiment, as the inserted object, of which at least the tip portion is inserted into a subject, a puncture needle which is punctured in the subject is considered. A puncture needle 15 has an opening at the tip, and is formed in a hollow shape.”) and has a photoacoustic wave generator (light absorption member 53) at a distal end portion (Murakoshi, Para 42-43; “The puncture needle 15 […] has an opening at the tip [ …] a light absorption member 53 which is provided at a position where the vicinity of the opening […] The light absorption member 53 absorbs light from the light emission unit of the light guide member 52 to generate a photoacoustic wave.”) (Murakoshi, Figure 2; showing this arrangement);
an insertion object laser light source (laser unit 13) that generates a photoacoustic wave from the photoacoustic wave generator by irradiating the photoacoustic wave generator of the insertion object with laser beam (Murakoshi, Para 42; “a light guide member 52 which guides light from the laser unit 13 to the vicinity of the opening of the puncture needle, and a light absorption member 53 which is provided at a position where the vicinity of the opening is irradiated with light emitted from the light emission unit of the light guide member 52”);
a processor (reception circuit 21) that is configured to receive an acoustic wave emitted from a tissue of the subject by irradiating the inside of the subject with the ultrasonic beam or the laser beam (Murakoshi, Para 72; “The reflected ultrasonic wave detected by the probe 11 is input to the AD conversion unit 22 through the reception circuit 21”) to generate a tomographic image generating reception signal (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8) and receive a photoacoustic wave from the photoacoustic wave generator (Murakoshi, Para 48; “The reception circuit 21 receives a detection signal of the photoacoustic wave detected by the probe 11”) to generate an insertion object image generating reception signal (Murakoshi Para 59; “the portion of the tip of the needle in the photoacoustic image is expressed in a thick form”) (Murakoshi, Para 55; “The light source control unit 30 controls the amount of light emitted from the light emission unit of the light guide member 52 based on the photoacoustic image generated by the photoacoustic image generation unit 25  […] It is preferable that the light source control unit 30 does not perform the control of the laser unit 13 when the photoacoustic wave from the puncture needle 15 is not detected. It is possible to determine whether or not the photoacoustic wave from the puncture needle 15 is detected based on the pixel value of the photoacoustic image.”); and
a display (image display unit 14),
wherein the processor is configured to
generate a tomographic image signal representing a tomographic image of the subject from the tomographic image generating reception signal (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8),
generate an insertion object image signal representing an image of the distal end portion of the insertion object from the insertion object image generating reception signal (Murakoshi Para 59; “the portion of the tip of the needle in the photoacoustic image is expressed in a thick form”) (Murakoshi, Para 55; “The light source control unit 30 controls the amount of light emitted from the light emission unit of the light guide member 52 based on the photoacoustic image generated by the photoacoustic image generation unit 25  […] It is preferable that the light source control unit 30 does not perform the control of the laser unit 13 when the photoacoustic wave from the puncture needle 15 is not detected. It is possible to determine whether or not the photoacoustic wave from the puncture needle 15 is detected based on the pixel value of the photoacoustic image.”),
generate an insertion object display image signal having a center at a peak position (Murakoshi, Figure 5; showing this) where a signal strength of the insertion object image signal has a peak value (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), having a maximum width corresponding to a predetermined reference signal width (Murakoshi, Para 61; “controls the output of the laser diode 61 such that the width does not exceed a predetermined length.”), and having a signal strength corresponding to the peak value at the center (Murakoshi, Figure 5; showing this) (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), and
superimpose the tomographic image of the subject and the image of the distal end portion of the insertion object to be displayed on the display on the basis of the tomographic image signal and the insertion object display image signal (Murakoshi, Para 52; “The image synthesis unit 27 synthesizes the photoacoustic image and the ultrasonic image. For example, the image synthesis unit 27 performs image synthesis by superimposing the photoacoustic image on the ultrasonic image. A synthesized image is displayed on an image display unit 14, such as a display.”).

Regarding claim 2, Murakoshi discloses all of the limitations of claim 1 as discussed above.
Murakoshi further discloses wherein the processor is further configured to:
detect a first signal width of the insertion object image signal having a signal strength of a predetermined ratio to the peak value (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to […] a first threshold value and a pixel value around the peak is equal to […] a second threshold value is equal to or less than a predetermined width (m, pixel, or the like), and
generate, in a case where the first signal width is larger than the reference signal width (second threshold value), an insertion object display image signal formed by a portion ranging from the center to the reference signal width in the insertion object image signal (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), and generate, in a case where the first signal width is smaller than the reference signal width, an insertion object display image signal having (first threshold value) (Murakoshi, Para 60; “The first threshold value corresponds to a lower limit value of a signal of a portion where a photoacoustic wave (photoacoustic signal) exists”) in an entire portion thereof, from the insertion object image signal (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value).”) (Murakoshi, Para 60-63; discussing this).

Regarding claim 3, Murakoshi discloses all of the limitations of claim 2 as discussed above.
Murakoshi further discloses wherein the processor is further configured to generate, in a case where the first signal width is smaller than the reference signal width, the insertion object display image signal obtained by increasing a signal strength of a portion including the signal strength smaller than the lower limit signal strength (first threshold value) (Murakoshi, Para 60; “The first threshold value corresponds to a lower limit value of a signal of a portion where a photoacoustic wave (photoacoustic signal) exists”), in the insertion object image signal, up to the lower limit signal strength (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value).”) (Murakoshi, Para 60-63; discussing this).

Regarding claim 4, Murakoshi discloses all of the limitations of claim 2 as discussed above.
Murakoshi further discloses wherein the processor is further configured to generate, in a case where the first signal width is smaller than the reference signal width, the insertion object display image signal obtained by enlarging a signal width of a portion including a signal strength larger than the lower limit signal strength (first threshold value) (Murakoshi, Para 60; “The first threshold value corresponds to a lower limit value of a signal of a portion where a photoacoustic wave (photoacoustic signal) exists”), in the insertion object image signal, up to the reference signal (second threshold value) width (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this).

Regarding claim 18, Murakoshi discloses all of the limitations of claim 1 as discussed above.
Murakoshi further discloses wherein the array transducer irradiates the inside of the subject with an ultrasonic beam to cause an ultrasonic echo to be emitted from the tissue of the subject Murakoshi, Para 47; “The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) from the subject with respect to the transmitted ultrasonic wave, in addition to detection of the photoacoustic wave”), and
wherein the processor is further configured to receive the ultrasonic echo from the tissue of the subject to generate the tomographic image generating reception signal (Murakoshi, Para 72; “The reflected ultrasonic wave detected by the probe 11 is input to the AD conversion unit 22 through the reception circuit 21”) (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8).

Regarding claim 20, Murakoshi discloses in Figures 1-2, 5, and 8 a control method (Murakoshi, Para 3; “the present invention relates to a method of controlling a light source in the photoacoustic image-generating apparatus”) of an acoustic wave device (photoacoustic image-generating apparatus 10) (Murakoshi, Para 39; “A photoacoustic image-generating apparatus (photoacoustic image diagnostic apparatus) 10 includes a probe (ultrasonic probe) 11, an ultrasonic unit 12, and a laser unit 13. In the embodiment of the invention”), the method comprising:
receiving an acoustic wave emitted from a tissue of a subject by irradiating an inside of the subject with an ultrasonic beam or laser beam (Murakoshi, Para 47; “The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) from the subject with respect to the transmitted ultrasonic wave, in addition to detection of the photoacoustic wave”) to generate a tomographic image generating reception signal (Murakoshi, Para 72; “The reflected ultrasonic wave detected by the probe 11 is input to the AD conversion unit 22 through the reception circuit 21”) (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8);
irradiating a photoacoustic wave generator (light absorption member 53) of an insertion object (puncture needle 15) with the laser beam (Murakoshi, Para 42-43; “The puncture needle 15 […] has an opening at the tip [ …] a light absorption member 53 which is provided at a position where the vicinity of the opening […] The light absorption member 53 absorbs light from the light emission unit of the light guide member 52 to generate a photoacoustic wave.”) (Murakoshi, Figure 2; showing this arrangement), the insertion object being able to be inserted into the subject (Murakoshi, Para 41; “In this embodiment, as the inserted object, of which at least the tip portion is inserted into a subject, a puncture needle which is punctured in the subject is considered. A puncture needle 15 has an opening at the tip, and is formed in a hollow shape.”) and having the photoacoustic wave generator at a distal end portion (Murakoshi, Para 42-43; “The puncture needle 15 […] has an opening at the tip [ …] a light absorption member 53 which is provided at a position where the vicinity of the opening […] The light absorption member 53 absorbs light from the light emission unit of the light guide member 52 to generate a photoacoustic wave.”) (Murakoshi, Figure 2; showing this arrangement);
(Murakoshi, Para 48; “The reception circuit 21 receives a detection signal of the photoacoustic wave detected by the probe 11”);
generating an insertion object image signal representing an image of the distal end portion of the insertion object from the insertion object image generating reception signal (Murakoshi Para 59; “the portion of the tip of the needle in the photoacoustic image is expressed in a thick form”) (Murakoshi, Para 55; “The light source control unit 30 controls the amount of light emitted from the light emission unit of the light guide member 52 based on the photoacoustic image generated by the photoacoustic image generation unit 25  […] It is preferable that the light source control unit 30 does not perform the control of the laser unit 13 when the photoacoustic wave from the puncture needle 15 is not detected. It is possible to determine whether or not the photoacoustic wave from the puncture needle 15 is detected based on the pixel value of the photoacoustic image.”),
generating a tomographic image signal representing a tomographic image of the subject from the tomographic image generating reception signal (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8),
generating an insertion object display image signal having a center at a peak position (Murakoshi, Figure 5; showing this) where a signal strength of the insertion object image signal has a peak value (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), having a maximum width corresponding to a predetermined reference signal width (Murakoshi, Para 61; “controls the output of the laser diode 61 such that the width does not exceed a predetermined length.”), and having a signal strength corresponding to the peak value at the center (Murakoshi, Figure 5; showing this) (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), and
superimposing the tomographic image of the subject and the image of the distal end portion of the insertion object to be displayed on the display on the basis of the tomographic image signal and the insertion object display image signal (Murakoshi, Para 52; “The image synthesis unit 27 synthesizes the photoacoustic image and the ultrasonic image. For example, the image synthesis unit 27 performs image synthesis by superimposing the photoacoustic image on the ultrasonic image. A synthesized image is displayed on an image display unit 14, such as a display.”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi in view of Hastings et al. (US20040002643, hereafter Hastings).
Regarding claim 5, Murakoshi discloses all of the limitations of claim 2 as discussed above.
Murakoshi does not clearly and explicitly disclose wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous navigation of interventional tools field of endeavor Hastings discloses highlighting a distal end portion of an insertion object to be displayed on a display (Hastings, Para 18; “an indication of the location of the tip can displayed on x-ray image. This indication can be a highlighted outline of the distal end, a ring or circle to represent the end, an arrow, or some other indication”).
(Hastings, Para 18).

Regarding claim 6, Murakoshi discloses all of the limitations of claim 3 as discussed above.
Murakoshi does not clearly and explicitly disclose wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous navigation of interventional tools field of endeavor Hastings discloses highlighting a distal end portion of an insertion object to be displayed on a display (Hastings, Para 18; “an indication of the location of the tip can displayed on x-ray image. This indication can be a highlighted outline of the distal end, a ring or circle to represent the end, an arrow, or some other indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display in order to give the user a more accurate view of the current position of the distal tip as taught by Hastings (Hastings, Para 18).

Regarding claim 7, Murakoshi discloses all of the limitations of claim 4 as discussed above.
Murakoshi does not clearly and explicitly disclose wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous navigation of interventional tools field of endeavor Hastings discloses highlighting a distal end portion of an insertion object to be displayed on a display (Hastings, Para 18; “an indication of the location of the tip can displayed on x-ray image. This indication can be a highlighted outline of the distal end, a ring or circle to represent the end, an arrow, or some other indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display in order to give the user a more accurate view of the current position of the distal tip as taught by Hastings (Hastings, Para 18).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi and Hastings as applied to claims 5-7 above, and in further view of Limburg et al. (US20200242769, hereafter Limburg).
Regarding claim 8, Murakoshi as modified by Hastings above discloses all of the limitations of claim 5 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to superimpose an outline of a region having 
In an analogous imaging based measurement field of endeavor Limburg discloses superimposing an outline of a region and characterizing a first signal to be displayed on a display (Limburg, Para 197; “Thus, specifically, the target size may be or may comprise the size of the outline 144 superimposed on the display 123 when taking the image 124 with the mobile device 112, as illustrated in FIGS. 4 and 5.”) (Limburg, Figures 4-5; showing a reference size and an actual size of an object on a display, in Murakoshi this would be analogous to the first signal width centered at the peak position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display in order to make it to provide easily recognizable visual guidance as to size to user as taught by Limburg (Limburg, Para 15-197).

Regarding claim 9, Murakoshi as modified by Hastings above discloses all of the limitations of claim 6 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to superimpose an outline of a region having 
In an analogous imaging based measurement field of endeavor Limburg discloses superimposing an outline of a region and characterizing a first signal to be displayed on a display (Limburg, Para 197; “Thus, specifically, the target size may be or may comprise the size of the outline 144 superimposed on the display 123 when taking the image 124 with the mobile device 112, as illustrated in FIGS. 4 and 5.”) (Limburg, Figures 4-5; showing a reference size and an actual size of an object on a display, in Murakoshi this would be analogous to the first signal width centered at the peak position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display in order to make it to provide easily recognizable visual guidance as to size to user as taught by Limburg (Limburg, Para 15-197).

Regarding claim 10, Murakoshi as modified by Hastings above discloses all of the limitations of claim 7 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to superimpose an outline of a region having 
In an analogous imaging based measurement field of endeavor Limburg discloses superimposing an outline of a region and characterizing a first signal to be displayed on a display (Limburg, Para 197; “Thus, specifically, the target size may be or may comprise the size of the outline 144 superimposed on the display 123 when taking the image 124 with the mobile device 112, as illustrated in FIGS. 4 and 5.”) (Limburg, Figures 4-5; showing a reference size and an actual size of an object on a display, in Murakoshi this would be analogous to the first signal width centered at the peak position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display in order to make it to provide easily recognizable visual guidance as to size to user as taught by Limburg (Limburg, Para 15-197).

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi and Hastings as applied to claims 5-7 above, and in further view of Diolaiti et al. (US20090326556, hereafter Diolaiti).
Regarding claim 11, Murakoshi as modified by Hastings above discloses all of the limitations of claim 5 as discussed above.

In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached. "; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display (Diolaiti, Para 76-79).

Regarding claim 12, Murakoshi as modified by Hastings above discloses all of the limitations of claim 6 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached. "; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Regarding claim 13, Murakoshi as modified by Hastings above discloses all of the limitations of claim 7 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached."; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Regarding claim 15, Murakoshi as modified by Hastings above discloses all of the limitations of claim 5 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display the image of the distal end portion 
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached. "; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings above wherein the processor is further configured to display the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal (Diolaiti, Para 76-79).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, Hastings, and Limburg as applied to claim 8 above, and in further view of Diolaiti et al. (US20090326556, hereafter Diolaiti).
Regarding claim 13, Murakoshi as modified by Hastings and Limburg above discloses all of the limitations of claim 7 as discussed above.
Murakoshi as modified by Hastings and Limburg above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached."; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Hastings and Limburg above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi in view of Boettner (US20190090962).
Regarding claim 16, Murakoshi discloses all of the limitations of claim 1 as discussed above.
Murakoshi further discloses wherein the processor is further configured to set the reference signal width (Murakoshi, Para 66; “the second threshold value Th2, the predetermined width or the predetermined area, and the like, may be stored in a table in association with the type of the puncture needle, and a parameter corresponding to a puncture needle to be used may be acquired with reference to the table”).
Murakoshi does not clearly and explicitly disclose an interface through which a user performs an input operation, wherein the processor is further configured to set a value set by the user through the interface as the reference signal width.
In an analogous medical imaging with length reference object field of endeavor Boettner discloses an interface through which a user performs an input operation (Boettner, Para 85; “via input on the computing device, a user can input the actual diameter of the reference ball (e.g., 25 mm). Based on the actual diameter of the reference ball and the determined size of the ball in the image, the imaging software is configured to determine the magnification factor of the radiographic image (e.g., approximately 120%)”),
wherein a processor is further configured to set a value set by the user through the interface as a reference signal width (Boettner, Para 85; “via input on the computing device, a user can input the actual diameter of the reference ball (e.g., 25 mm). Based on the actual diameter of the reference ball and the determined size of the ball in the image, the imaging software is configured to determine the magnification factor of the radiographic image (e.g., approximately 120%)”) (Boettner, Para 71; “As such, by knowing the size of the magnification ball, a measurement of the magnification ball in the radiographic image can be compared with the actual size of the magnification ball to determine the amount of magnification (“magnification factor”) of the radiographic image. This magnification factor can then be used to determine the actual measurements of the hip structures from the radiographic image”) (Boettner, Para 71-106 describing the how the ball is used as a reference signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi to include an interface through which a user performs an input operation, wherein the processor is further configured to set a value set by the user through the interface as the reference signal width in order to allow a user to adjust the system so that it can accurately perform measurements as taught by Boettner (Boettner, Para 85-88).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi in view of Christiansen (US20150161802).
Regarding claim 17, Murakoshi discloses all of the limitations of claim 1 as discussed above.
Murakoshi further discloses wherein the processor is further configured to set the reference signal width (Murakoshi, Para 66; “the second threshold value Th2, the predetermined width or the predetermined area, and the like, may be stored in a table in association with the type of the puncture needle, and a parameter corresponding to a puncture needle to be used may be acquired with reference to the table”).
Murakoshi does not clearly and explicitly disclose an identifier that records a diameter of the distal end portion of the insertion object, wherein the processor is further configured to calculate a converted value obtained by multiplying the diameter of the 
In an analogous medical imaging measuring geometric information field of endeavor Christiansen discloses an identifier that records a diameter of an object (Christiansen, Para 25-27; “it is possible to measure the image scale and the distance from the camera using an auxiliary instrument as a reference in at least an image position […] The only requirement is that the instrument used is known with respect to its outer contour (and thus its geometric dimensions)”),
wherein the processor is further configured to calculate a converted value obtained by multiplying the diameter of the object recorded in the identifier by a predetermined coefficient, and set the converted value as the width (Christiansen, Para 45; “for adjusting the image size on the screen according to a scale factor, the representative for a given geometric distance information as a multiplier is involved in the set so that an object that is contained in the image content, corresponds to the geometric dimensions of the given geometric distance, is rendered on the monitor with a corresponding dimension that is multiplied by the specified scale factor”) (Christiansen, Para 31; “The survey information is derived from a figure of the auxiliary instrument, which can be formed as normal surgical instrument, where the image of a part of the auxiliary instruments is extracted from the camera image and serves as a benchmark for a scale factor. On the basis of this scale factor an additional geometrical information inserted in fixed geometrical relation to picture of the auxiliary instrument in the current camera image as a virtual measuring or display element. Usually this will be a cursor, indicating that the auxiliary instrument was captured and used for the formation of scale”) (Christiansen, Para 16-47; describing using a known instrument width adjusted by scaling factor to serve as a reference distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi to include an identifier that records a diameter of the distal end portion of the insertion object, wherein the processor is further configured to calculate a converted value obtained by multiplying the diameter of the distal end portion of the insertion object recorded in the identifier by a predetermined coefficient, and set the converted value as the reference signal width in order to correctly processes distances as taught by Christiansen (Christiansen, Para 46-47).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi in view of Murakoshi et al. (WO2016158060A1, hereafter Murakoshi ‘060 and citing to US20180008369 as a translation of WO2016158060A1).
Regarding claim 19, Murakoshi discloses all of the limitations of claim 1 as discussed above.
Murakoshi does not clearly and explicitly disclose wherein the insertion object laser light source irradiates the inside of the subject with laser beam to cause the photoacoustic wave to be emitted from the tissue of the subject, and wherein the processor is further configured to receive the photoacoustic wave from the tissue of the subject to generate the tomographic image generating reception signal.
(Murakoshi ‘060, Para 62; “The probe 11 has, for example, a function of emitting measurement light and an ultrasound wave toward a subject M, which is a living body, and a function of detecting an acoustic wave U propagating through the subject M”) to cause a photoacoustic wave to be emitted from a tissue of the subject (Murakoshi ‘060, Para 62; “the “photoacoustic wave” means an elastic wave emitted by absorbing measurement light by the absorber 19. As the absorber 19 in the subject M, for example, blood vessels, a metal member, and the like can be mentioned”), and
wherein a processor is further configured to receive the photoacoustic wave from the tissue of the subject to generate a tomographic image generating reception signal (Murakoshi ‘060, Para 62; “The probe 11 can also detect photoacoustic waves generated in the subject M. In this specification, the term “acoustic wave” is a term including ultrasound waves and photoacoustic waves”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the insertion object laser light source irradiates the inside of the subject with laser beam to cause the photoacoustic wave to be emitted from the tissue of the subject, and wherein the processor is further configured to receive the photoacoustic wave from the tissue of the subject to generate the tomographic image generating reception signal in order to quantitatively measure certain diagnostic measurements as needed as taught by Murakoshi ‘060 (Murakoshi ‘060; Para 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180008369 – used as a translation of WO2016158060A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793